 

Exhibit 10.7

 

Exhibit “B”

 

http:||cdn.snappages.com|s9b2eh|theme|331234|images|digeratilogo2014_1395262438.jpg
[image_001.jpg]

 

 

January 20, 2015

 

Employee Name

Address

 

Dear __________,

 

On behalf of Digerati Technologies, Inc., a Nevada Corporation (“DIGERATI” or
the "Company"), I am pleased to announce that the Company's Board of Directors,
operating under the DIGERATI Profit Sharing Plan (the "Plan"), on January 19,
2015, awarded you (the "Employee") ___________ (_______) shares of $.001 par
value common stock of Digerati Technologies, Inc. (the "Shares").

 

Note: This Award is to be treated confidentially by you and DIGERATI. If
DIGERATI management determines, in its sole discretion, that you have disclosed
terms of this Award with DIGERATI employees, other than (i) those employees
designated to assist you, or (ii) your immediate supervisor, then
notwithstanding any other terms of this agreement, your rights to the nonvested
and vested portions which have not been exercised shall in all events terminate
and become null and void.

 

1. The Cost-Basis for each share of common stock is US$0.24 per share. These
shares have been deposited in your Smith-Barney retirement account which was
opened precisely for this purpose.

 

2. The Employee hereby agrees to take whatever additional actions and execute
whatever additional documents DIGERATI may in its reasonable judgment deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Employee pursuant to the express
provisions of this Award.

 

3. The rights of the Employee are subject to modification and termination in
certain events as provided in this Award and the Plan. The Board of Directors
may modify this letter or the Plan as necessary to ensure that the Award meets
the requirements.

 

If the foregoing represents your understanding of the terms and conditions upon
which your Award has been granted, please execute in the space provided below,
returning an executed copy to the undersigned.

 

Sincerely,

 



DIGERATI TECHNOLOGIES, INC.            AGREED:                       President
and CEO     Employee  



 

 



3463 Magic Drive, Suite 355, San Antonio, Texas 78229

Tel: 210.614.7240 Fax: 210.693.1012

